Case 1:20-cv-01100-JPH-MPB Document 5 Filed 04/24/20 Page 1 of 4 PageID #: 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

RANDALL DAVIS,                                       )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )      No. 1:20-cv-01100-JPH-MPB
                                                     )
BARTHOLOMEW COUNTY JAIL,                             )
JAIL NURSE,                                          )
                                                     )
                             Defendants.             )

 Entry Denying Motion to Proceed in Forma Pauperis, Screening Complaint, and Directing
                           Plaintiff to Amend or Show Cause

       Plaintiff Randall Davis, a pretrial detainee in the Bartholomew County Jail, brings this

action pursuant to 42 U.S.C. § 1983 alleging that his civil rights have been violated. Mr. Davis’

motion to proceed in forma pauperis, dkt. [2], is denied. Further, because the plaintiff is a

“prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C. §

1915A(a) to screen his complaint before service on the defendants.

                              I. Motion to Proceed in Forma Pauperis

       The plaintiff’s motion to proceed in forma pauperis, dkt. [2], is denied as presented. He

shall have until May 18, 2020, in which to renew his motion to proceed in forma pauperis by

attaching a copy of the transactions associated with his institution trust account for the 6-month

period preceding the filing of this action on April 9, 2020. See 28 U.S.C. § 1915(a)(2). Otherwise,

the plaintiff must pay the $400.00 filing fee.

                                           II. Screening

A. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of



                                                 1
Case 1:20-cv-01100-JPH-MPB Document 5 Filed 04/24/20 Page 2 of 4 PageID #: 15




the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

B. Discussion

        Mr. Davis names the following defendants in his complaint: (1) Bartholomew County Jail

and (2) Jail Nurse. Dkt. 1. Mr. Davis alleges that he had an ear infection and that he did not receive

any medical treatment or pain medication for the infection. Id. at 2-3. Mr. Davis states that he

“popped [his] ear with a pencil to take down the pressure in [his] ear” and only received a band-

aid when he did finally receive medical attention. Id. Mr. Davis alleges that he still has the ear

infection and that “they won’t give me any real medical attention,” and that he lost sleep due to

the pain. Id. Mr. Davis seeks compensatory damages for pain and suffering and better medical care

for inmates. Id. at 4.

1. Bartholomew County Jail

        Mr. Davis’ claim against the Bartholomew County Jail is dismissed for failure to state a

claim upon which relief can be granted. The Bartholomew County Jail is not a “person” subject

to suit under 42 U.S.C. § 1983. Smith v. Knox Cty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012)

                                                    2
Case 1:20-cv-01100-JPH-MPB Document 5 Filed 04/24/20 Page 3 of 4 PageID #: 16




(“[T]he district court was correct that, in listing the Knox County Jail as the sole defendant, Smith

named a non-suable entity.”); Brown v. Vermillion Cty. Jail, No. 18-cv-2297-MMM, 2019 WL

1607382, *1 (C.D. Ill. Apr. 15, 2019) (noting that jail “is not amenable to suit under section 1983”).

2. Jail Nurse

       Mr. Davis’ claim against an unidentified jail nurse is dismissed for failure to state a claim

upon which relief can be granted. “[I]t is pointless to include lists of anonymous defendants in

federal court; this type of placeholder does not open the door to relation back . . . nor can it

otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (internal

citations omitted). Bringing suit against unnamed or “John Doe” defendants in federal court is

generally disfavored by the Seventh Circuit. Strauss v. City of Chi., 760 F.2d 765, 770 n.6 (7th

Cir. 1985). If the plaintiff learns the name of the unnamed defendant, he may seek leave to add

claims against him or her.

       Even if the “Jail Nurse” could be identified by her title, the complaint does not allege

sufficient facts to state a claim against that defendant. “Individual liability under § 1983… requires

personal involvement in the alleged constitutional deprivation.” Colbert v. City of Chi., 851 F.3d

649, 657 (7th Cir. 2017) (internal quotation omitted). As presented, the complaint does not allege

who refused or failed to provide medical care. This is another reason the complaint fails to state a

claim upon which relief can be granted.

                  III. Conclusion and Opportunity to Amend or Show Cause

       As discussed above, Mr. Davis shall have through May 20, 2020, to renew his motion to

proceed in forma pauperis by filing a copy of the transactions associated with his institution trust

account for the 6-month period preceding the filing of this action on April 9, 2020.




                                                  3
Case 1:20-cv-01100-JPH-MPB Document 5 Filed 04/24/20 Page 4 of 4 PageID #: 17




          Mr. Davis’ complaint must be dismissed for each of the reasons set forth above. Mr. Davis

shall have through May 20, 2020, in which to file an amended complaint that cures the

deficiencies discussed or show cause why Judgment consistent with this Entry shall not issue. See

Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir. 2013) (“Without at least an

opportunity to amend or to respond to an order to show cause, an IFP applicant’s case could be

tossed out of court without giving the applicant any timely notice or opportunity to be heard to

clarify, contest, or simply request leave to amend.”). Any amended complaint should be titled

“amended complaint” and shall have the proper case number, 1:20-cv-01100-JPH-MPB, on the

front page.

          If the plaintiff fails to respond to this Entry, the case will be dismissed in accordance with

28 U.S.C. § 1915A(b) for failure to state a claim upon which relief can be granted, without further

notice.

SO ORDERED.

Date: 4/24/2020




Distribution:

RANDALL DAVIS
150995
BARTHOLOMEW COUNTY JAIL
543 2nd Street
Columbus, IN 47201




                                                    4
